RIGGS, J.,
specially concurring.
Although I agree with the majority’s conclusion that the trial court erred in granting defendant’s motion to suppress, I disagree that this case can meaningfully be distinguished from State v. Martin, 100 Or App 256, 785 P2d 801 (1990). For the reasons I discussed in my dissent in Martin, 100 Or App at 257, I would hold that the police officer’s investigation served a legitimate public safety purpose or a kind of “community caretaking” function that, in my view, State v. Bridewell, 306 Or 231, 759 P2d 1054 (1988), was never intended to cover. For this reason, I specially concur.